DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8-11, 13 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mutikainen et al. (Mutikainen), EP 3 629 640 A1.
Regarding claims 1 and 9, Mutikainen discloses a method, comprising: receiving, by a processor of an apparatus in a 5" Generation System (5GS), from a first mobile network a reject cause indicating that redirection to an Evolved Packet System (EPS) is required (0014); responsive to receiving the reject cause while no suitable cell of the first mobile network connected to an Evolved Packet Core (EPC) is found or can be selected, performing, by the processor: entering a predefined 5 Generation Mobility Management (5GMM) state (0020); and starting a timer (0035).
Regarding claims 2 and 10, Mutikainen discloses wherein the predefined 5GMM state is a limited-service state (0014).
Regarding claims 3 and 11, Mutikainen discloses starting, by the processor, a 5GMM procedure at expiry of the timer (0062, see example 22).
Regarding claims 5 and 13, Mutikainen disabling, by the processor, an N1 mode capability responsive to receiving the reject cause (0021); and re-enabling, by the processor, the N1 mode capability responsive to a second mobile network having been selected for connection by the apparatus (0022).
Regarding claims 8 and 16, Mutikainen discloses disabling, by the processor, an N1 mode capability responsive to receiving the reject cause; and re-enabling, by the processor, the N1 mode capability if not already enabled at latest upon expiry of the timer (0022).

Allowable Subject Matter
Claims 4, 6, 7, 12, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 4 and 12, prior art fails to suggest or render obvious disabling, by the processor, an N1 mode capability responsive to receiving the reject cause; and re-enabling, by the processor, the N1 mode capability responsive to a universal subscriber identity module (USIM) of the apparatus having been removed.
Regarding claims 6 and 14, prior art fails to suggest or render obvious stopping, by the processor, the timer responsive to finding: a suitable cell connected to the EPC which supports cellular Internet of Things (CIoT) EPS optimizations that are supported by the apparatus; or a suitable cell connected to a 5th Generation Core Network (5GCN) which supports CIoT 5GS optimizations that are supported by the apparatus from a public land mobile network (PLMN) other than a previously registered PLMN.
Regarding claims 7 and 15, prior art fails to suggest or render obvious disabling, by the processor, an N1 mode capability responsive to receiving the reject cause; and re-enabling, by the processor, the N1 mode capability for a 3rd Generation Partnership Project (3GPP) access responsive to: a suitable cell connected to the EPC not being found or there being no suitable cell connected to the EPC which supports cellular Internet of Things (CIoT) EPS optimizations that are supported by the apparatus; and the apparatus selecting a suitable cell connected to a 5th Generation Core Network (5GCN) which supports CIoT 5GS optimizations that are supported by the apparatus from a public land mobile network (PLMN) other than a previously registered PLMN.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kemppainen, U.S. Patent Pub. No. 2019/0373473.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797. The examiner can normally be reached Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMICA M BEAMER/Primary Examiner, Art Unit 2646